     8:20-cr-00038-RFR-SMB Doc # 5 Filed: 01/30/20 Page 1 of 1 - Page ID # 7




                                                                         Memorandum

  Subject                                           Date

  UNSEALING                                         January 30, 2020

  U.S. v. JACOB A. BRUN
  .
  8:20CR38


  To                                                From

  CLERK, U.S. DISTRICT COURT                        Lesley Woods, AUSA
  DISTRICT OF NEBRASKA


       Be advised that the above named Defendant(s) is/are now in custody. You may now

unseal as follows, pursuant to Fed. R. Crim. P. 6(e)(4):

☒      Unseal the Indictment and any underlying Magistrate Case

☐      Unseal the Magistrate Case

☐      Unseal the Indictment but the underlying Complaint and Affidavit should remain

       Restricted

☐      Unseal the Magistrate Case but the underlying Complaint and Affidavit should remain

       Restricted
